Exhibit 10.1

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (“Agreement”) is made as of the award date set
forth in the grant, between WOLVERINE WORLD WIDE, INC., a Delaware corporation
(“Wolverine”), and the employee accepting the grant (“Employee”).

The Wolverine World Wide, Inc. Stock Incentive Plan of 2010 (the “Plan”) is
administered by the Compensation Committee of Wolverine’s Board of Directors
(the “Committee”). The Committee has determined that Employee is eligible to
participate in the Plan. The Committee has awarded restricted stock to Employee,
subject to the terms and conditions contained in this Agreement and in the Plan.

Employee acknowledges receipt of a copy of the Plan and accepts this restricted
stock award subject to all of the terms, conditions, and provisions of this
Agreement and the Plan.

1. Award. Wolverine hereby awards to Employee shares of Wolverine’s common
stock, $1 par value, as set forth in the grant, and subject to restrictions
imposed under this Agreement and the Plan (the “Restricted Stock”).

2. Transferability. Until the restrictions lapse as set forth in paragraph 3
below, the Plan provides that Restricted Stock granted under this Agreement is
generally not transferable by Employee except by will or according to the laws
of descent and distribution, and further provides that all rights with respect
to the Restricted Stock are exercisable during Employee’s lifetime only by
Employee, Employee’s guardian, or legal representative. Wolverine shall place an
appropriate code upon the representing shares of Restricted Stock awarded under
this Agreement and may also issue appropriate stop transfer instructions to its
transfer agent with respect to such shares.

3. Lapsing of Restrictions. Except as otherwise provided in this Agreement, the
restrictions imposed on the Restricted Stock awarded pursuant to this Agreement
shall lapse as follows: One Hundred Percent (100%) shall lapse on January 1,
2014. The periods during which Restricted Stock is subject to restrictions
imposed by the Plan and under this Agreement shall be known as “Restricted
Periods.”

4. Registration and Listing; Securities Laws.

(a) The Restricted Stock award under this Agreement is conditional upon (i) the
effective registration or exemption of the Plan and the Restricted Stock granted
there under the Securities Act of 1933 and applicable state or foreign
securities laws, and (ii) the effective listing of the stock on the New York
Stock Exchange.

(b) Employee hereby represents and warrants that Employee is acquiring the
Restricted Stock awarded under this Agreement for Employee’s own account and
investment and without any intent to resell or distribute the Restricted Stock.
Employee shall not resell or distribute the Restricted Stock after any
Restricted Period except in compliance with such conditions as Wolverine may
reasonably specify to ensure compliance with federal and state securities laws.



--------------------------------------------------------------------------------

5. Termination of Employment or Officer Status. If the Employee’s employment or
officer status with Wolverine or any of its Subsidiaries is terminated during
any Restricted Period, all Restricted Stock still subject to restrictions at the
date of such termination shall either vest or automatically be forfeited and
returned to Wolverine as provided in the Plan except as otherwise set forth in
this Section. Notwithstanding any provisions of the Plan, a portion of the
Restricted Stock subject to this Agreement shall vest upon the following events
resulting in termination of employment or officer status: (a) death;
(b) disability (as defined in Wolverine’s Long-Term Disability Plan); or
(c) voluntary termination by an Employee of all employment and/or officer status
with Wolverine and its Subsidiaries after the Participant has attained (i) 50
years of age and seven years of service (as an employee and/or officer of
Wolverine or its Subsidiaries), (ii) 62 years of age; or (iii) such other age or
years of service as may be determined by the Committee in its sole discretion
(collectively any of (a), (b), or (c) shall be an “Acceleration Event”). Upon
the occurrence of an Acceleration Event, the percentage of this award of
Restricted Stock that shall vest shall be determined by dividing the number of
full calendar months between the date of this Agreement and the date of the
Acceleration Event by 12 and in no event may the percentage accelerated exceed
100%. For example, if a Restricted Stock award occurs on February 15 of a given
year and the Acceleration Event occurs on November 15 of such year, 66.67% of
the Restricted Stock award would be accelerated (8 full calendar months divided
by 12) upon the occurrence of the Acceleration Event.

If Employee is terminated for cause, Employee shall have no further right to
receive any Restricted Stock and all Restricted Stock still subject to
restrictions at the date of such termination shall automatically be forfeited
and returned to Wolverine.

6. Employment by Wolverine. The award of Restricted Stock under this Agreement
shall not impose upon Wolverine or any subsidiary any obligation to retain
Employee in its employ for any given period or upon any specific terms of
employment. Wolverine or any subsidiary may at any time dismiss Employee from
employment, free from any liability or claim under the Plan or this Agreement,
unless otherwise expressly provided in any written agreement with Employee.

7. Stockholder Rights. During the Restricted Period, Employee shall have all
voting, dividend, liquidation, and other rights with respect to the Restricted
Stock held of record by Employee as if Employee held unrestricted common stock;
provided, however, that the unvested portion of any Restricted Stock award shall
be subject to any restrictions on transferability or risks of forfeiture imposed
pursuant to this Agreement or the Plan. Any non-cash dividends or distributions
paid with respect to shares of unvested Restricted Stock shall be subject to the
same restrictions as those relating to the Restricted Stock awarded under this
Agreement. After the restrictions applicable to the Restricted Stock lapse,
Employee shall have all stockholder rights, including the right to transfer the
shares, subject to such conditions as Wolverine may reasonably specify to ensure
compliance with federal and state securities laws.

8. Withholding. Wolverine or one of its subsidiaries shall be entitled to
(a) withhold and deduct from Employee’s future wages (or from other amounts that
may be due and owing to Employee from Wolverine or a subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all federal, state, and local withholding and employment-related
tax requirements attributable to the Restricted Stock award under this
Agreement, including, without limitation, the award or vesting of, or payments
of dividends with respect to, the Restricted Stock; or (b) require Employee
promptly to remit the amount of such withholding to Wolverine or a subsidiary
before taking any action with respect to the Restricted Stock. Unless the
Committee provides otherwise, withholding may be satisfied by withholding common
stock to be received or by delivery to Wolverine or a subsidiary of previously
owned common stock of Wolverine.



--------------------------------------------------------------------------------

9. Effective Date. This award of Restricted Stock shall be effective as of the
grant date set forth in the grant.

10. Amendment. This Agreement shall not be modified except in a writing executed
by the parties hereto.

11. Agreement Controls. The Plan is incorporated in this Agreement by reference.
Capitalized terms not defined in this Agreement shall have those meanings
provided in the Plan. In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the provisions of the Agreement shall
control.

 

WOLVERINE WORLD WIDE, INC. By  

 